Citation Nr: 0935410	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-17 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased (compensable) 
evaluation for service-connected hypertension.  

2.  Entitlement to an initial increased evaluation for 
service-connected right knee patellofemoral syndrome, rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from August 2002 to January 
2006.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the VARO on Travel Board in August 
2009; a transcript is of record.
.
The issue # 2 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal on the issue of entitlement to an 
initial increased (compensable) evaluation for service-
connected hypertension.    


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issue of entitlement to initial increased (compensable) 
evaluation for service-connected hypertension, the Board does 
not have jurisdiction to consider that claim. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his/her authorized representative.  38 
C.F.R. § 20.204.

The issue of entitlement to an initial increased 
(compensable) evaluation for service-connected hypertension, 
was fully developed by the RO and certified to the Board on 
appeal.

In a written, signed statement, presented just prior to the 
hearing, the Veteran specifically withdrew his pending issue 
relating to hypertension compensation.

The Board is mindful of a mandate for responsibly addressing 
the issues as they have been raised and appropriately pursued 
by the Veteran, and considers this to be ample fulfillment of 
the requirements for withdrawal of that issue.

There remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Thus, the Board 
does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The issue of entitlement to an initial increased 
(compensable) evaluation for service-connected hypertension 
is dismissed.





REMAND

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (for 
impairment of the knee), a 10 percent disability evaluation 
requires slight recurrent subluxation or lateral instability.  
A 20 percent evaluation requires moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability.

Under DC 5258, dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint, 
warrants a 20 percent rating.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  Under 
DC 5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.

Under DC 5261, limitation of extension of the knee to 5 
degrees warrants a noncompensable evaluation, limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
evaluation, limitation of extension to 15 degrees warrants a 
20 percent evaluation, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.

Under DC 5262, a 10 percent rating is warranted for slight 
disability; a 20 percent rating is warranted for malunion of 
the tibia and fibula with moderate knee disability; a 30 
percent rating is warranted for malunion with marked 
disability; and a 40 percent rating is warranted for nonunion 
of the tibia and fibula with loose motion and requiring a 
brace.  The Board observes that the words "moderate" and 
"marked" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue. All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a Veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23- 
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under DC 5257, the Veteran must also have 
limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the 
General Counsel further explained that, when a Veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under DC 5260 or DC 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
General Counsel held that when considering Diagnostic Codes 
5260 and 5261 together with 38 C.F.R. § 4.71, a Veteran may 
receive a rating for limitation in flexion only, limitation 
of extension only, or separate ratings for limitations in 
both flexion and extension under DC 5260 (leg, limitation of 
flexion), and DC (leg, limitation of extension).  Where a 
Veteran has both limitation of flexion and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative.

According to DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis. DC 5003 states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled".

With any form of arthritis, painful motion is an important 
factor of disability. It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  Specific 
diagnostic code provisions relate to arthritis as others are 
available for rating limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Several reports are of record from a private sports' medicine 
specialist, the most recent of which is dated in August 2006.  
He had done various evaluations including an arthroscopy to 
determine the cause of the Veteran's symptoms, particularly 
right knee pain.

The Veteran underwent a VA orthopedic evaluation in September 
2006 at which time the claims file was unavailable for review 
(and even the examiner questioned the veracity of the 
findings absent comparative evidence).  X-rays from 2005, 
prior to surgery, were noted to have shown considerable 
narrowing of the patellofemoral joint.  At the time of the 
examination, the X-ray was said to be "normal".

Subsequent private treatment records show ongoing care to 
include a knee brace for his osteoarthritis.  One care-giver, 
PTC, M.D., in a statement in May 2007, reported that the 
Veteran had been seen in February 2007 with complaints of 
severe right knee pain.  Diagnoses included osteoarthritis 
and meniscal injury.  He was given a deep injection to help 
until surgery could be done.

Anther physician, KB, M.D., in a statement in May 2007, 
reported that the Veteran had been seen since July 2006 
including surgery in August 2006.  He was eventually released 
to go back to work.

The Veteran has testified as to his right knee problems and 
has asked for an additional VA examination.  For a variety of 
reasons, the Board finds that this is a reasonable request.  
He asserts that he now has not only pain, but popping and 
locking up, that he wears a brace and in his job as a 
metallurgist, he must be on his feet 12-16 hours a day.  He 
also reported that he had not been working at the time of the 
last VA examination.  He said that the knee would give out 1-
2 times each week.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Up-to-date private and VA clinical records 
from care for his right knee should be 
acquired, after designation and release 
from the Veteran, and attached to the 
claims file.  VA should assist as 
feasible.  

2.  The Veteran should then be examined by 
a VA physician with expertise in pertinent 
areas to determine the nature and extent 
of his right knee disability.  The claims 
folder, to include clinical records 
obtained pursuant to (1), and a copy of 
this Remand, must be made available to any 
examiner for review in conjunction with 
the examination, and any examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  

The Veteran should undergo comprehensive 
orthopedic examination to determine the 
extent and nature of his right knee 
disability, including scarring, muscle and 
nerve damage, osseous damage, functional 
impairment, pain, etc.  Specifically, the 
examiner should indicate whether there is 
instability of the Veteran's right knee, 
and if so, its extent.  All necessary and 
appropriate tests should be undertaken, 
including X-rays and an MRI [unless a MRI 
has been recently done and is reported and 
a copy received under (1) above].  The 
criteria and guidelines of DeLuca and 
schedular and extraschedular provisions to 
include §§ 4.40, 445, 4.59 should be 
addressed.  The examiner should opine as 
to the nature of impact on daily living 
and his ability to work.  

3.  The Board would note that any 
examination must be adequate and opinions 
cannot just simply be rendered without 
adequate bases stated therein.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for an increased 
evaluation(s) for his right knee on all 
bases.  If any decision remains adverse, 
provide him and his representative with an 
appropriate SSOC.  Then return the case to 
the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


